
	
		I
		111th CONGRESS
		1st Session
		H. R. 2435
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Ms. Kosmas introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  tax-free treatment for distributions from individual retirement plans for
		  charitable purposes.
	
	
		1.Short titleThis Act may be cited as the
			 IRA Charitable Giving Act.
		2.Extension of
			 tax-free distributions from individual retirement plans for charitable
			 purposesSubparagraph (F) of
			 section 408(d)(8) of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
		
